UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6766



JEFFREY T. LAWSON,

                Plaintiff - Appellant,

          v.


AMANDA DAVIS, Nurse; LEE NOBLES, Director of S.W.V.R.J.A. and
owner of all regional jails of Virginia,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:08-cv-00288-jct-mfu)


Submitted:   July 22, 2008                 Decided:   July 28, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey T. Lawson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeffrey   T.   Lawson   appeals   the    district   court   order

dismissing without prejudice his civil rights complaint because he

failed to exhaust administrative remedies.           We have reviewed the

record and the district court memorandum opinion and affirm for the

reasons cited by the district court.          See Lawson v. Davis, No.

7:08-cv-00288-jct-mfu (W.D. Va. Apr. 28, 2008).            We dispense with

oral   argument   because   the    facts   and     legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                   AFFIRMED




                                   - 2 -